DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, in line 3, the word --- generator --- should be inserted after the word “pressure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim sets forth in lines 4-10, the limitation “processor circuitry…configured to execute the plurality of instructions to: excite, by using an oscillatory pressure generator…acquire, by using a grating interferometer…”.  It is unclear as to whether the processor circuitry or the oscillatory pressure generator (or a grating interferometer) performs the respective functions, or both the processor circuitry and the pressure generator/grating interferometer performs the respective functions. For examination purposes, it is assumed that the oscillatory pressure generator excites the alveoli and the grating interferometer acquires the dark field x-ray image data.  Claim 16 is similarly rejected (i.e. the preamble of claim 16 sets forth that processor executes the steps, including the step of exciting set forth in lines 5-6, yet lines 5-6 of claim 16 also set forth that the exciting step is performed “by using an oscillatory pressure generator”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouras et al. (US Pub No. 2015/0150482) in view of Schleede et al. (“Emphysema diagnosis using X-ray dark-field imaging at a laser-driven compact synchrotron light source”, October 30, 2012).
With regards to claim 1, Fouras et al. disclose a system for determining a pulmonary function of a subject, the system comprising:
a memory that stores a plurality of instructions (paragraphs [0169]-[0173], referring to the tangible storage medium, such as semiconductor memory device, a magnetic memory device, etc., which stores the programmable logic that is used to implement the embodiments of the invention); and
processor circuitry that couples to the memory and is configured to execute the plurality of instructions (paragraphs [0169]-[0173], referring to processor used to implement the embodiments of the invention) to:
excite, by using an oscillating pressure generator (i.e. ventilator and/or “means for imparting an oscillation to the lung at one or more forcing frequencies”), alveoli of the subject’s lung with an oscillatory pressure to generate respiratory mechanics data of the subject (paragraphs [0038]-[0046], [0048]-[0052], referring to the ventilator providing the forced oscillation; paragraph [0022], referring to imparting an oscillation to the lung at one or more forcing frequencies so as to elicit a lung response; paragraphs [0008], [0029], [0032], referring to the combination of lung imaging with forced oscillatory technique (FOT), which is a global lung function test and works by applying an oscillation to the airway open and then simultaneously measuring the pressure and flow at the airway opening; note that, as admitted and acknowledged by Applicant in their own specification (see paragraph [0008] of the Applicant’s PG-Pub 2021/0169433, which sets forth “Due to the elastic properties of the lung tissue the air oscillations lead to an induced and controlled inflation and deflation of the alveoli”), it is inherent that FOT excites alveoli of a subject’s lung due to the elastic properties of the lung tissue);
acquire, by using an x-ray imaging configuration, image data of at least a sub-section of the subject’s lung that is being oscillated in response to the oscillatory pressure (paragraphs [0021]-[0022], [0029], [0032]-[0033], referring to sensing the response of the lung simultaneously with the imparting of the oscillation to elicit a lung response, wherein the sensing will comprise imaging the response of the lung; paragraph [0125], referring to using phase-contrast x-ray imaging); paragraphs [0133]-[0134], referring to a suitable configuration for Phase-contrast x-ray imaging; Figures 8-9); and
generating pulmonary function data based on the respiratory mechanics data and the image data (paragraphs [0015]-[0017], referring to providing dynamic lung function assessing/testing; paragraphs [0033]-[0035], [0069], referring to FOT combined with lung imaging providing information specific to each individual region across the image, wherein specifically features such as lung tissue movement and velocity fields that define speed and direction of regional lung motion throughout a breath can be measured; paragraphs [0127], [0129]-[0131], referring to lung maps which show lung expansion at specific oscillation frequencies, which provides a measure of local lung health; paragraphs [0155]-[0156], [0161]; Figures 1, 3, 5, 9).
With regards to claims 9-10 and 16, Fouras et al. disclose a non-transitory computer-readable medium and method for determining a pulmonary function of a subject, comprising:
exciting, by using an oscillatory pressure generator, alveoli of a subject’s lung with an applied oscillatory pressure at an oscillation frequency (paragraphs [0038]-[0046], [0048]-[0052], referring to the ventilator providing the forced oscillation; paragraph [0022], referring to imparting an oscillation to the lung at one or more forcing frequencies so as to elicit a lung response; paragraphs [0008], [0029], [0032], referring to the combination of lung imaging with forced oscillatory technique (FOT), which is a global lung function test and works by applying an oscillation to the airway open and then simultaneously measuring the pressure and flow at the airway opening; note that, as admitted and acknowledged by Applicant in their own specification (see paragraph [0008] of the Applicant’s PG-Pub 2021/0169433, which sets forth “Due to the elastic properties of the lung tissue the air oscillations lead to an induced and controlled inflation and deflation of the alveoli”), it is inherent that FOT excites alveoli of a subject’s lung due to the elastic properties of the lung tissue);
generating respiratory mechanics data of the subject (paragraphs [0008], [0029], [0032], referring to the combination of lung imaging with forced oscillatory technique (FOT), which is a global lung function test and works by applying an oscillation to the airway open and then simultaneously measuring the pressure and flow (i.e. respiratory mechanics data) at the airway opening);
acquiring x-ray image data of at least a sub-section of the subject’s lung that is being oscillated in response to the oscillatory pressure (paragraphs [0021]-[0022], [0029], [0032]-[0033], referring to sensing the response of the lung simultaneously with the imparting of the oscillation to elicit a lung response, wherein the sensing will comprise imaging the response of the lung; paragraph [0125], referring to using phase-contrast x-ray imaging); paragraphs [0133]-[0134], referring to a suitable configuration for Phase-contrast x-ray imaging; Figures 8-9);
generating the pulmonary function data based on the respiratory mechanics data and the image data (paragraphs [0015]-[0017], referring to providing dynamic lung function assessing/testing; paragraphs [0033]-[0035], [0069], referring to FOT combined with lung imaging providing information specific to each individual region across the image, wherein specifically features such as lung tissue movement and velocity fields that define speed and direction of regional lung motion throughout a breath can be measured; paragraphs [0127], [0129]-[0131], referring to lung maps which show lung expansion at specific oscillation frequencies, which provides a measure of local lung health; paragraphs [0155]-[0156], [0161]; Figures 1, 3, 5, 9); and 
outputting the pulmonary function data (paragraphs [0142], [0144]-[0145], [0155] referring to the display of displaying of images and processed data, such as map displaying regional tissue velocities; Figures 9(a), 9(b)).
However, though Fouras et al. does disclose that imaging the motion of the lung may be carried out by any suitable imaging method, including x-ray imaging (paragraphs [0033], [0125]), they do not specifically disclose that the image data is a “dark field x-ray” image data specifically of the alveoli that is acquired using a grating interferometer.
Schleede et al. disclose using X-ray dark-field imaging to monitor the morphological changes that the alveoli network undergoes in the progression of pulmonary diseases, such as emphysema and fibrosis (Abstract; pg. 17881, left column, 2nd-5th paragraphs; note that image data of the alveoli is acquired).  Combined with an absorption-based image, the dark-field signal enables better discrimination between healthy and emphysematous lung tissue and can lead to improved diagnosis of emphysema in lung radiographs (Abstract; pg. 17881, left column, 5th paragraph).  The dark-field x-ray imaging configuration comprises a grating interferometer (pg. 17881, right column, 3rd paragraph; pg. 17884, Section “Grating Interferometer”; Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the acquired image data of Fouras et al. be specifically dark field x-ray image data of the alveoli, as taught by Schleede et al., in order to enable better discrimination between healthy and emphysematous lung tissue and provide improved diagnosis of emphysema in lung radiographs (Abstract; pg. 17881, left column, 5th paragraph).
With regards to claims 2 and 13, Fouras et al. disclose that processor circuitry is further configured to modulate an oscillatory frequency of the oscillatory pressure generator and the image acquisition frequency of acquiring of the dark field imaging configuration based on the oscillatory frequency such that the oscillatory frequency and the image acquisition frequency are in phase with each other (paragraphs [0023], [0032], referring to sensing (i.e. imaging) the response of the lungs simultaneously (and thus in phase) with the imparting of the oscillation, wherein the oscillation provided to the lung may be of multiple frequencies, the frequencies provided one after the other (i.e. modulated oscillatory frequency)).
With regards to claims 3 and 12, Fouras et al. disclose that the processor circuitry is further configured to acquire dark field x-ray image data of the at least sub-section of the alveoli in maximum inflated state and dark field x-ray image data of the at least sub-section of the alveoli in maximum deflated state (paragraphs [0002], [0006], [0021], [0028], [0155], referring to dynamic lung function imaging and thus the imaging configuration acquires image data during inspiration/inflation/inflation and expiration/exhalation/deflation and thus acquires image data in maximum inflated state and maximum deflated state that occurs during a breath).
With regards to claims 4 and 12, Schleede et al. disclose that the processor circuitry is further configured to acquire image data that comprises localization data comprising information on a position of the at least sub-section of the alveoli in the subject’s lung (Abstract, Figure 2, referring to the dark field images of the lung, wherein the dark field signal provides monitoring of the alveoli, and the images provide localization data on a position of the alveoli).  
With regards to claim 5, Schleede et al. disclose that the processor circuitry is further configured to modulate the oscillatory frequency with multiple different successive frequencies (paragraph [0032], referring to the use of multiple frequencies which can be provided one after the other (i.e. successive frequencies)).  
With regards to claim 6, Schleede et al. disclose that the processor circuitry is further configured to generate 2D dark field x-ray image data or a diagnostic image device configured to generate 3D image data (Abstract; Figure 2, which depicts 2D dark field images of the lung).
With regards to claims 8, Fouras et al. disclose that the processor circuitry is further configured to generate a cross-correlation image based on a cross-correlation analysis between individual pixels in the dark field x-ray image data (paragraphs [0127], [0134], [0143], referring to performing cross-correlations between the sub-regions in consecutive images; Figures 1B, 9A) and a reference waveform over several oscillation cycles, wherein the reference waveform is measured in a mouth piece or is generated by the processing circuitry (paragraphs [0080]-[0083], [0126]-[0129], [0169]-[0171], Figures 1-3, 9, note that the reference waveforms as depicted in Figures 1-3 and 9 are generated by processing circuitry).
With regards to claim 11, Fouras et al. disclose that the alveoli are excited and respiratory mechanics data is generated using a forced oscillation technique (FOT) configuration (paragraphs [0008], [0029], [0032], referring to the combination of lung imaging with forced oscillatory technique (FOT), which is a global lung function test and works by applying an oscillation to the airway open and then simultaneously measuring the pressure and flow at the airway opening; note that, as admitted and acknowledged by Applicant in their own specification (see paragraph [0008] of the Applicant’s PG-Pub 2021/0169433, which sets forth “Due to the elastic properties of the lung tissue the air oscillations lead to an induced and controlled inflation and deflation of the alveoli”), it is inherent that FOT excites alveoli of a subject’s lung due to the elastic properties of the lung tissue.
With regards to claim 17, though the above combination may not specifically disclose that acquiring the dark field x-ray image data includes acquiring the dark field x-ray image data at at least “three” different phases of an oscillation of the alveoli oscillated in response to the oscillatory pressure, Fouras et al. do disclose that imaging lung motion can occur over many images over many cycles and further that phases of the response oscillations can be extracted (paragraphs [0032]-[0036]).  Fouras et al. therefore does disclose that acquiring of the dark field x-ray image data includes acquiring the dark field x-ray image data at at least a plurality of different phases of an oscillation of the alveoli oscillated in response to the oscillatory pressure, but not that the “plurality” is specifically “at least three” phases. It would have been obvious before the effective filing date, through routine experimentation, to have the number of phases be “at least three” different phases, in order to determine the optimal size/timing of image data that provides a desired measurement of lung motion.    
With regards to claim 18, Fouras et al. disclose that the processor circuitry is further configured to determine a phase of an oscillation of the alveoli oscillated in response to the oscillatory pressure, by tuning a reference waveform over several oscillation cycles (paragraphs [0032]-[0038], referring to oscillations being measured as “an ensemble type average recorded over many cycles”, wherein said averaging would tune/adjust the reference waveform (i.e. waveform of the parameter that is used for comparison such as set forth in paragraph [0036] and [0038]), and further referring to the suitable measures extracted includes phases of the response oscillations and therefore a phase of an oscillation of the alveoli oscillated in the combination can be determined).  
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouras et al. in view of Schleede et al. as applied to claims 1 and 9 above, and further in view of Van Den Aardweg (US Pub No. 2012/0289852).
With regards to claims 7 and 14, as discussed above, the above combined references meet the limitations of claims 1 and 9. Further, with regards to claim 14, Fouras et al. disclose that a cross-correlation image is generated based on a cross-correlation analysis between individual pixels in the image data (paragraphs [0127], [0134], [0143], referring to performing cross-correlations between the sub-regions in consecutive images; Figures 1B, 9A) and a reference waveform over several oscillation cycles (paragraphs [0080]-[0083], [0126]-[0129], [0169]-[0171], Figures 1-3, 9, note that the reference waveforms as depicted in Figures 1-3 and 9 are generated by processing circuitry).
  However, the above combined references do not specifically disclose that their system further comprises a non-invasive device arranged to receive the subject’s exhalation or an invasive device arranged to be inserted into a subject’s airways or that the reference waveform is measured in a mouth piece of the FOT configuration.
Van Den Aardweg discloses acoustic impedance of the respiratory system can be inferred from forced pressure oscillations in a mouthpiece (i.e. invasive device arranged to be inserted into a subject’s airways) or facemask (i.e. non-invasive device arranged to receive a subject’s exhalation) (forced oscillation technique, FOT) (paragraphs [0032], [0037]; Figure 2).  The mask or mouthpiece of the FOT device (2) provides a pneumatic connection with the airway (paragraph [0037]; Figure 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the FOT configuration of the above combined references comprise a non-invasive device arranged to receive a subject’s exhalation or an invasive device (i.e. mouthpiece) arranged to be inserted into a subject’s airways, as taught by Van Den Aardweg, in order to provide a pneumatic connection with the airway (paragraph [0037]).

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. 
With regards to Schleede, Applicant argues that Schleede does not disclose oscillation of alveoli, or oscillatory pressure, and thus fails to disclose “alveoli that is being oscillated in response to the oscillatory pressure.” Therefore, Applicant asserts that Schleede fails to disclose or suggest “acquire, by using a grating interferometer, dark field x-ray image data of the alveoli that is being oscillated in response to the oscillatory pressure” as recited by claim 1.
However, Examiner notes that the combination of Fouras in view of Schleede meets the above limitation, wherein Fouras discloses oscillation of alveoli, or oscillatory pressure and acquiring x-ray image data of the alveoli that is being oscillated.  Specifically, Fouras discloses in paragraph [0008] that “Forced Oscillation Technique (FOT)…works by applying an oscillation to the airway opening…Oscillations are generally in the order of 4-48 Hz..” and paragraph [0032] discloses “The lung responds to an oscillating input to the airway opening via movement of the lung tissue.  This movement can potentially reveal detailed information regarding the state and function of hte lungs..”.  Therefore, Fouras does disclose exciting, by using an oscillatory pressure generator, the subject’s lung with an oscillatory pressure to generate respiratory mechanics data of the subject.  Further, as admitted and acknowledged by Applicant in their own specification (see paragraph [0008] of the Applicant’s PG-Pub 2021/0169433, which sets forth “Due to the elastic properties of the lung tissue the air oscillations lead to an induced and controlled inflation and deflation of the alveoli”), it is inherent that FOT excites alveoli of a subject’s lung due to the elastic properties of the lung tissue). Since FOT inherently excites alveoli of the subject’s lung, it would also follow that the dark field x-ray image data acquired by the combination of Fouras in view of Schleede of the lung that is being oscillated would also that of the alveoli that is inherently being oscillated in response to the oscillatory pressure [as disclosed by Fouras].  Therefore, the above limitation is met by the combination of Fouras in view of Schleede.  
Applicant additionally argues that, even if Schleede is combined with Fouras, the combination of these references does not suggest “acquire, by using a grating interferometer, dark field x-ray image data of the alveoli that is being oscillated by the oscillatory pressure.
However, as set forth above, Examiner reiterates that the combination of Fouras in view of Schleede meets the above limitation.  Examiner emphasizes that Fouras discloses that the alveoli is inherently being oscillated (i.e. see above discussion) and further discloses acquiring x-ray image data of the lung that is being oscillated (see paragraphs [0032]-[0033] of Fouras, which sets forth that the lung responds to an oscillating input to the airway opening via movement of the lung tissue [which would inherently oscillate the alveoli as discussed above], wherein the motion of the lung is imaged by X-ray imaging, etc.).  Schleede discloses that X-ray dark field imaging can be used to monitor the morphological changes that the “alveoli” network undergoes, wherein the dark-field x-ray imaging configuration comprises a grating interferometer (see pg. 17881, left column, 2nd -5th paragraphs; pg. 1784, Section “Grating Interferometer”).  The combination of Fouras in view of Schleede, as set forth in the above rejection, would therefore meet the above limitation, wherein Fouras discloses that lung tissue that is moving/”being oscillated” due to the oscillatory pressure is imaged and is further modified in view of the teachings of Schleede to have the imaging be specifically dark field x-ray imaging of the alveoli by using a grating interferometer.  
	The claims therefore remain rejected under the previously applied prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793